Title: To James Madison from Com. Isaac Chauncey, 26 June 1807
From: Chauncey, Com. Isaac
To: Madison, James



Sir
New York June 26th. 1807.

I was duly honoured with your letter of the fifteenth Inst. and am highly gratified in the approbation of Government of my conduct at the Boca Tigris.
I should have forwarded the necessary documents immediately on receipt of your letter, but Mr. Ogden’s being out of Town prevented me from procuring his Deposition before yesterday.
The Notary was of opinion that a  would be too voluminous and that the oath annexed would be all sufficient.  If however you should deem any other form necessary I will have it forwarded immediately.  I have the Honor to be most Respectfully Sir Yr. mo obt. Servt.

Isaac Chauncey

